 1                                                               -6

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   WILLIAM NATHANIEL WASHINGTON,      )   CASE NO. CV 19-8071-VAP (PJW)
                                        )
11                    Petitioner,       )
                                        )   J U D G M E N T
12               v.                     )
                                        )
13   SCOTT FRAUENHEIM, WARDEN,          )
                                        )
14                    Respondent.       )
                                        )
15
16        Pursuant to the Order Denying Motion and Dismissing Action filed
17   herewith,
18        IT IS ADJUDGED that this action is dismissed with prejudice.
19
          DATED: April 2, 2020
20
21
22
                                     VIRG
                                     VIRGINIA
                                        GINNIA A. PHILLIPS
23                                   UNITED
                                          ED STATES DISTRICT JUDGE
                                          ED
24
25
26
27
28
